Citation Nr: 0013388	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-49 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a ruptured 
spleen.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO.

This case was previously before the Board in January 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in May 2000.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1956 to 
March 1959.

2.  The veteran sustained a ruptured spleen in a motor 
vehicle accident on Sunday, September 23, 1956.

3.  The accident occurred during a time when the veteran was 
avoiding military duty by absenting himself without leave.

4.  The veteran's absence materially interfered with the 
performance of his military duties.


CONCLUSION OF LAW

An in-service injury to the veteran's spleen was not incurred 
in the line of duty.  38 U.S.C.A. §§ 105, 1131 (West 1991); 
38 C.F.R. § 3.1 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides, in pertinent part, that VA compensation 
will be paid "[f]or disability resulting from personal 
injury suffered . . . in line of duty . . . in the active 
military, naval, or air service, during other than a period 
of war . . . ."  38 U.S.C.A. § 1131 (West 1991).  The law 
further provides that "[t]he requirement for line of duty 
will not be met if it appears that at the time the injury was 
suffered . . . the person on whose account benefits are 
claimed . . . was avoiding duty . . . by absenting himself 
. . . without leave materially interfering with the 
performance of military duties . . . ."  38 U.S.C.A. 
§ 105(b) (West 1991).  See 38 C.F.R. § 3.1(m)(1) (1999) (to 
the same effect).

In the present case, the evidence shows that the veteran 
served on active duty from March 1956 to March 1959.  The 
evidence further shows that he sustained a ruptured spleen in 
a motor vehicle accident on Sunday, September 23, 1956, 
during a time when he was absent from duty.  The specific 
question presented for consideration is whether, at the time 
the injury occurred, the veteran was avoiding duty by 
absenting himself without leave, materially interfering with 
the performance of his military duties.

The veteran contends that he was on a three-day authorized 
absence from duty at the time of the motor vehicle accident.  
As evidence that his absence was authorized, he points to the 
lack of any notation on his DD Form 214 noting lost time.  He 
also points to the fact that he was never subjected to 
disciplinary action for absence without leave.

Following a review of the record, it is the Board's 
conclusion that the weight of the evidence shows that the 
veteran was avoiding military duty by absenting himself 
without leave at the time of the September 23, 1956, 
accident.  It is true that his DD Form 214 is silent as to 
lost time, and that there is nothing in the record to show 
that he was ever disciplined for being absent from duty 
without leave.  However, the record contains an Extract Copy 
of Morning Report, and a Duty and Status Certificate, both of 
which affirmatively reflect that he was absent without leave 
(AWOL) from 0800 hours on Friday, September 21, 1956, until 
the time of the accident on September 23.  These reports are 
clear and unequivocal, and far outweigh any contrary 
inferences that may be derived from the DD Form 214, or from 
the absence of evidence pertaining to disciplinary action.

It is also the Board's conclusion that the weight of the 
evidence shows that the veteran's unauthorized absence 
materially interfered with the performance of his military 
duties.  Service department records show that he did not 
present himself for a formation at 0800 hours on Friday, 
September 21, 1956, that he was absent from duty all day that 
day, and that he remained absent from duty until the time of 
the accident on September 23.  Consequently, given that he 
did not make himself available for formation, that he 
absented himself from duty on a day when he obviously was 
expected to be available to perform assigned duties, and 
because he was unavailable for duty the entire day, the Board 
finds that his period of absence materially interfered with 
the performance of military duty.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  The appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

